Citation Nr: 9932741	
Decision Date: 11/19/99    Archive Date: 11/29/99

DOCKET NO.  96-23 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a right shoulder 
disorder with limitation of motion and atrophy.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel

INTRODUCTION

The veteran had active duty from March 1941 to March 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

The case returns to the Board following a remand to the RO in 
April 1999.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  The veteran's service medical records reflect treatment 
for a contusion to the posterior chest area, or back.  They 
are negative for right shoulder injury or chronic right 
shoulder disorder.  

3.  A right shoulder disorder, to include limitation of 
motion and atrophy, is not related to any incident of 
service.  


CONCLUSION OF LAW

A right shoulder disorder with limitation of motion and 
atrophy was not incurred or aggravated during active military 
service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.102 (1999).  See Murphy v. Derwinski, 1 Vet. 
App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to the claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed to address the issue at hand.

Factual Background

The veteran's service medical records revealed that in 
February 1944, a tire of a TBF plane blew out, hurling a tire 
rim, which struck the veteran in the mid back.  He complained 
of pain in the back and chest.  Examination showed redness 
and tenderness to pressure in the mid posterior chest area.  
There were no fractured ribs.  Instructions were for bed 
rest, a close watch for bloody sputum and any unusual 
symptoms, and morphine.  Three days later, the veteran was 
discharged to duty and noted to have been fit for same.  A 
March 1945 physical examination revealed no abnormalities of 
the shoulders or back.  The history portion of the veteran's 
January 1947 separation physical examination included the 
report of a contusion to chest area.  Examination of the 
spine and extremities was normal.    

In February 1995, the veteran submitted a claim for service 
connection for disorders including reflex sympathetic 
dystrophy of the right arm.  In connection with that claim, 
the RO obtained the veteran's VA outpatient treatment 
records.  Notes dated in August 1991 indicated that the 
veteran developed discomfort in the right shoulder following 
open heart surgery in 1989.  He was told he had rotator cuff 
tear.  In addition, he had a history of right shoulder injury 
status post surgical repair in 1947.  X-rays of the right 
shoulder showed marked deformity of the head of the humerus, 
apparently due to an old comminuted fracture, which was 
transfixed with a metallic screw, with secondary degenerative 
osteoarthritis.  According to records dated in June 1993, the 
veteran reported that he hurt right shoulder in service.  He 
indicated that he had a diagnosis of reflex sympathetic 
dystrophy (RSD).  Records from November 1993 stated that the 
veteran had chronic pain and a diagnosis of reflex 
sympathetic dystrophy due to severance and reattachment of 
the right upper extremity.  

The veteran was afforded a VA orthopedic examination in May 
1995.  He related that in service a TBS blew up and a wheel 
hit him on the back and knocked him down, causing injuries 
including the right shoulder.  His shoulder was dislocated 
but reduced, and he was hospitalized for one week.  After 
service, the veteran had another right shoulder injury he 
described as a dislocation that required open reduction 
surgery at Swedish Covenant Hospital in 1948.  He had been 
unable to use the shoulder properly since that time.  
Examination revealed a scar over the right anterior shoulder, 
muscular atrophy in the shoulder, particularly the pectoralis 
muscles, and significant limitation of motion.  X-rays of the 
right shoulder showed almost complete destruction of the 
glenohumeral joint, with complete collapse of the head of the 
right humerus.  A two-inch screw transfixed an old fracture 
through the surgical neck of the humerus.  The assessment was 
history of recurrent dislocation of the right shoulder 
(probable fracture), status post open reduction, currently 
with limited motion and periarticular atrophy.  The examiner 
indicated that the atrophy was a residual of the 1948 
surgery.  

In a May 1995 statement, the veteran explained that the 
service medical records did not provide all the facts of the 
incident.  He related that there was on explosion on a plane 
(TWM), the force of which caused landing gear debris to hit 
the veteran's back.  He was thrust six to ten feet into the 
hangar door.  He tried to stop the impact with his arms.  His 
right arm popped out and he incurred other injuries.  In a 
January 1996 statement, the veteran explained that the 
service medical records were wrong because the tire rim was 
bolted to the axle and could not have hit him.  

In March 1996, the veteran added that he was given a shot 
when he was taken to sick bay.  The next morning, his arm was 
in a sling.  He was told that he had a right shoulder 
separation but that it was not serious.  The veteran stated 
that he was released to the care of his squadron's flight 
surgeon the next day.  He explained that his commander wanted 
to keep him, an engine repairman, with the squadron because 
he was not badly injured.  The veteran indicated that his arm 
came out two more times between November 1944 and June 1945, 
but he could put the arm back in place himself.  After his 
discharge, the arm went out again and he could not get it 
back in place.  When the doctor was also unable to reduce the 
shoulder, he eventually had surgery in October 1947.  

The veteran underwent a VA neurological examination in April 
1996.  The examiner noted the veteran was a poor historian 
and that the available chart was limited.  The veteran's 
history was unchanged.  He added that he underwent a second 
right shoulder procedure in 1956.  He was diagnosed as having 
RSD three or four years ago.  Examination revealed reduced 
motor strength in the right upper extremity, as well as 
marked deterioration of the right shoulder, which the 
examiner noted might account for some of the weakness.  The 
assessment was right upper extremity pain, probably caused by 
RSD-like pain.  

An October 1996 request for medical records from Norwood 
Medical Center was returned as undeliverable with the address 
provided by the veteran.  In November 1996, the veteran 
indicated that Swedish Covenant Hospital no longer had his 
records.  He also related that Dr. Stromberg was deceased and 
that Dr. Zazoff was deceased and his Norwood Medical Center 
was closed.  Later in November 1996, Swedish Covenant 
Hospital confirmed that Dr. Stromberg was deceased.      

The report of the June 1997 VA orthopedic examination showed 
that the examiner reviewed the veteran's service medical 
records.  Medical history as related by the veteran was 
unchanged.  Physical examiner was also unchanged.  The 
examiner noted that the right shoulder joint was ankylosed 
and that all motions were performed by the scapula.  The 
diagnosis was virtually identical to that from the May 1995 
VA examination.  The examiner commented that there was no 
evidence of a relationship between the veteran's right 
shoulder problems and the posterior chest contusion sustained 
in service.  He added that there was no evidence of RSD, such 
as skin changes, at that time.  In a May 1998 addendum, the 
examiner again reviewed the veteran's service and post-
service medical records.  He stated that there was no 
anatomic or physiologic basis for a claim that the right 
shoulder disorder was related to any chest injury.  He opined 
that the veteran's history of recurrent dislocations with two 
arthroplasties was sufficient to explain the limitation of 
motion and muscle atrophy and chronic pain.  The examiner 
added that a continuing subjective complaint of shoulder pain 
was not a sufficient basis for a diagnosis of RSD.  

In June 1997, the veteran underwent a VA neurological 
examination by the same examiner as in April 1996.  It 
appears that the complete file was available to the examiner.  
The objective neurological conditions were unchanged, though 
the subjective symptoms had worsened.  The assessment was 
right upper arm and shoulder pain due to RSD, secondary to 
injury sustained in service by an airplane explosion.  In a 
May 1998 addendum, the examiner stated that the RSD was due 
to the injury because the veteran incurred a right shoulder 
injury in service.  

The RO obtained additional VA outpatient treatment records.  
These records generally showed intermittent visits for 
continued pain and medication refills.  
Notes dated in October 1995 indicated that the veteran needed 
a total shoulder replacement but his private doctor had 
advised him against any addition surgery.   

The veteran submitted evidence from Michael P. Young, M.D.  
New patient notes dated in May 1991 indicated that the 
veteran reported what sounded like a fracture dislocation in 
1947, which was surgically repaired.  He was relatively 
asymptomatic until he underwent heart surgery.  Examination 
revealed pain in the periarticular area of the shoulder, 
tenderness about the shoulder, and extremely limited active 
motion.  Dr. Young stated that X-rays were difficult to 
interpret due to significant degenerative changes, but he 
appeared to have rotator cuff arthropathy.  The diagnosis was 
rotator cuff tear with cuff arthropathy.  In a May 1998 
statement, Dr. Young indicated that the veteran was injured 
some 50 years ago when an airplane blew up and a 700-pound 
portion of the plane struck him.  He sustained a shoulder 
injury that had required a fusion.  In a June 1998 progress 
note, Dr. Young again related the history from the May 
statement.  He stated that the veteran was severely impaired 
as a result of his arm problem, which he thought was directly 
related to his injuries in service.  

The veteran also submitted a May 1998 statement from Vincenzo 
B. Petralia, M.D.  He related that the veteran had been under 
his care since 1960.  He had a history of a severe injury to 
the right shoulder.  Following surgery, he developed chronic 
disabling pain, which was classified as RSD.  

In June 1998, the veteran underwent a VA neurological 
examination.  The examiner reviewed the veteran's service 
medical records and noted that there was no mention of a 
shoulder problem.  Medical history as related by the veteran 
was unchanged.  Examination was essentially unchanged from 
previous VA examinations.  The examiner indicated that the 
injury reported by the veteran is not documented in the 
medical record at that time.  After service, he had two right 
shoulder surgeries with later X-rays describing an old healed 
fracture of the humeral head with surgical repair.  The 
examiner stated that, based on the available medical record, 
the etiology of the right shoulder injury was unclear and not 
fully substantiated by the mid posterior chest contusion 
noted in service.  In addition, she indicated that findings 
on examination and history did not clearly support a 
diagnosis of RSD, explaining that long-standing RSD was 
typically manifested by trophic changes over a limb and by 
marked sensory dyesthesia, which were absent here.    

The veteran's testimony during his August 1998 personal 
hearing and the December 1998 hearing before a member of the 
Board essentially duplicated his previous written statements.  
During the August 1998 hearing, the veteran stated that the 
shoulder came out four more times in service.  

In February 1999, upon a request from the RO, the veteran 
underwent a VA neurological examination for purposes of an 
unrelated claim.  The subjective complaints and objective 
findings were virtually identical to previous examinations.  

In May 1999, pursuant to the Board's remand, the RO requested 
that the veteran complete an authorization for release of 
information so that the RO could obtain the veteran's medical 
records from Loyola Medical Center Pain Clinic.  In a June 
1999 statement, the veteran indicated that he had attempted 
to obtain the records himself, but that he was told they 
probably did not have any records.  He explained that 
although he consulted with doctors there, he did not actually 
receive any treatment.


Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994) (specifically addressing claims based 
ionizing radiation exposure). 

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).   

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology. Id. at 496-97.  
Again, whether medical evidence or lay evidence is sufficient 
to relate the current disorder to the in-service 
symptomatology depends on the nature of the disorder in 
question. Id.      

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d). 

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including arthritis).  

After a thorough review of the record, the Board finds that 
the preponderance of the evidence is against entitlement to 
service connection for a right shoulder disorder with 
limitation of motion and atrophy.    

Initially, the Board notes that, although the current medical 
evidence shows severe degenerative arthritis in the right 
shoulder, there is no evidence to suggest that the arthritis 
was manifest to a compensable degree within one year of the 
veteran's separation from service.  Accordingly, the 
presumption of in-service incurrence is not applicable.  
38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 3.307(a)(3).  

The veteran claims through his statements and testimony that 
he incurred a right shoulder injury in service.  The 
veteran's sworn testimony can sufficient to bring the 
evidence into relative equipoise without sufficient evidence 
to rebut it, such that doubt must be resolved in his favor.  
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  However, 
the service medical records in fact document the incident in 
question, showing only a contusion to the posterior chest, or 
back.  The records are simply negative for any mention of 
shoulder injury or chronic shoulder disability.  The veteran 
asserts that the records do not show provide all the facts.  
However, there is no objective indication, such as a large 
chronological gap between entries, which would suggest that 
the records are incomplete.  The Board emphasizes that, 
although the veteran served during a period of war, he does 
not at any time suggest that the injury in question was 
related to combat, such that the veteran's statements alone 
could be accepted as proof of the occurrence of the incident.  
See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

The Board acknowledges that the veteran has submitted medical 
opinions to the effect that his current disability is related 
to a right shoulder injury in service.  However, there is no 
indication that any of these opinions included a review of 
the service medical records or evidence other than the 
history as related by the veteran.  A medical opinion that 
relies on history as related by the veteran is no more 
probative than the facts alleged by the veteran.  Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).  As stated above, the 
veteran's reported medical history conflicts with the 
incident as documented during treatment in service.  On the 
other hand, the medical opinions that specifically included a 
review of the service medical records and other medical 
evidence essentially state that the evidence does not support 
a finding of a relationship between service and the veteran's 
current right shoulder disability.  The Board finds that 
these opinions are more probative on the issue of service 
connection.  

The Board recognizes that the veteran suffers from a severe 
right shoulder disability.  However, considering the current 
record, the Board cannot conclude that the evidence is so 
evenly balanced as to require resolution of doubt in his 
favor.  Accordingly, the Board finds that the preponderance 
of the evidence is against entitlement to service connection 
for a right shoulder disorder with limitation of motion and 
atrophy.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 
3.303.  

The Board notes that in February 1999, the veteran underwent 
a VA neurological examination requested by the RO for 
purposes of evaluating an unrelated claim.  Although the 
examination report discussed the right shoulder disorder, the 
RO did not consider the examination in its July 1999 
supplemental statement of the case.  The Board finds that 
this oversight constitutes harmless error, as the examination 
in question provided only duplicative evidence, without new 
findings or opinions concerning the right shoulder.  
ORDER

Entitlement to service connection for a right shoulder 
disorder with limitation of motion and atrophy is denied.   




		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

